Citation Nr: 1504866	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  07-37 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for vision impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to August 2003.

The Board notes that additional medical evidence was submitted after the most recent readjudication of this claim in the November 2007 statement of the case (SOC) and no waiver from the Veteran was received.  However, this evidence is not relevant to the claim on appeal.  The Board finds that a waiver is not required to proceed with adjudication of the claim.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

Vision impairment was not shown in service or during any time during the appeal period.


CONCLUSION OF LAW

Vision impairment was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has vision loss as a result of active service.  He has not identified a specific injury or in-service occurrence related to vision impairment.  Indeed, service treatment records are absent any complaints or treatment related to any visual impairment or, more generally, eye conditions.  To the contrary, when he was examined in October 1995 after hitting his head on a Howitzer, his neurological system was described as intact and his visual acuity was 20/20.  Thus, the evidence does not show any in-service injury or other indication of in-service visual impairment.  

Post-service medical evidence does not show a visual impairment.  While the Veteran has sought treatment for a myriad of problems, including knees, back pain, dermatitis, warts on the hands, hypertension, gastroesophageal reflux, obesity, abdominal pain, right shoulder pain, chest pain, wrist pain, ankle problems, and kidney disease, among others, he has not been diagnosed with or treated for a visual impairment.  

In 2006, the Veteran had a single complaint of blurred vision but the associated examination reflected that the eye examination was within normal limits, the vision was good, and there was no dryness, no redness, the conjunct was intact, and his pupils were equal, round, and reactive to light.  There was no diagnosis made.  In a May 2011 annual physical, the visual acuity was intact, conjunctiva were clear, sclera was non-icteric, the extraocular muscles were intact, and his pupils were equal, round, and reactive to light.  Therefore, the post-service medical evidence does not show a current eye disorder or any visual impairment.

The Board recognizes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing himself with a visual impairment and identifying a nexus to a disability involve complex medical issues that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for visual impairment, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, the duty to notify was satisfied by a January 2006 letter to the Veteran.  Of particular significance, the letter explained how VA could help him obtain evidence in support of his claim and what the evidence needed to show in order to establish service connection for a claimed disability.  

The Veteran also received a letter in December 2006, which provided notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  To the extent that the Dingess notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured because after the RO provided content-complying VCAA notice, the claim was readjudicated in a SOC issued in November 2007.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records private treatment records, and statements in support of the claim from the Veteran and his representative.  

The Veteran has not been afforded a VA examination with respect to his visual impairment claim.  However, as discussed below, there is no competent and credible evidence of an in-service occurrence or post-service disorder.  Indeed, he was specifically informed of the evidence needed to substantiate his claim for visual impairment, but he did not identify any specific in-service occurrence on which his assertion was based.  Moreover, the medical evidence does not show a current disorder.  Therefore, an examination for a medical nexus opinion regarding any reported visual impairment is not needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Service connection for vision impairment is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


